Citation Nr: 0826482	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a bilateral knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral heel 
spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran and his spouse presented hearing testimony during 
a hearing before the undersigned at the RO in August 2007.  
The Board remanded the case to the RO in November 2007.  


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
condition, a right ankle condition, and bilateral heel spurs 
in August 2001.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claims and 
raising a reasonable possibility of substantiating the claims 
has not been received.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision denying service connection 
for a bilateral knee condition, a right ankle condition, and 
bilateral heel spurs is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claims for service connection 
for bilateral knee condition, a right ankle condition, and 
bilateral heel spurs based on new and material evidence are 
not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an April 2005 
letter to the veteran that addressed all three notice 
elements, including the notice concerning reopening claims 
which is required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in July 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and records from 
Social Security Administration.  VA sent the veteran 
authorization forms to obtain additional private medical 
records in November 2007, but he failed to return them.  
Without such authorization from him, VA can not obtain such 
records.  Examinations are not necessary as the claims have 
not been reopened.  38 C.F.R. § 3.159.  VA(c)(4)(C)(iii).  VA 
has satisfied its assistance duties.


Pertinent criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Arthritis may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The RO denied service connection for a bilateral knee 
disorder, a right ankle disorder, and bilateral heel spurs in 
March 2000 and advised the veteran of his appellate rights at 
the time.  He did not appeal.  However, the RO readjudicated 
his case de novo under the Veterans Claims Assistance Act in 
August 2001.  The law indicated at the time that if a request 
for readjudication was made for a denial of a claim which had 
become final between July 14, 1999 and November 9, 2000, the 
claim should be readjudicated as if the denial had not been 
made.  Public Law 106-475 (Nov. 9, 2000).  The veteran was 
notified of the August 2001 decision and of his appellate 
rights by letter dated in August 2001.  He did not appeal.  
Thus, the rating decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 


Bilateral knee condition

In his July 1999 claim, the veteran stated that he had a 
bilateral knee disorder as a result of an in-service injury 
when a heavy load fell on his lower extremities.  Concerning 
evidence of continuity, he said that he received treatment 
from VA and a private doctor.  

In the August 2001 rating decision, the RO noted that the 
service medical records showed bilateral knee treatment and 
that a post-service VA treatment record for knee complaints 
dated in April 1995 revealed a negative examination and 
X-rays of each knee, with an impression of mild tendonitis.  
The RO denied the claim on the basis that the veteran did not 
respond to a request offering to obtain additional evidence 
to support his claim and that the evidence currently on file 
did not show a permanent residual or chronic disability.  For 
evidence to new and material, it would have to show a current 
knee disability related to the veteran's active service.  
Evans v. Brown, 9 Vet. App. 273 (1996) (for evidence to be 
new and material, it must make up for an evidentiary 
deficiency in existence at the time of the prior denial).  

Since the August 2001 decision, the veteran has submitted no 
competent medical evidence that shows that he has a current 
knee disorder that had its onset during active service or is 
related to an in-service disease or injury.  There was an 
assessment of osteoarthritis by William E. Williams, III, 
M.D. in February 2000, but it is unclear if it concerns the 
knees.  Therefore, it is not material.  

There are private medical records and Social Security 
Administration records which have been submitted, concerning 
other conditions.  These are new but they are not material as 
they do not pertain to whether the veteran has a bilateral 
knee condition related to his active service.  

The veteran indicated in August 2005 that he has a bilateral 
knee condition that is due to his in-service accident.  
However, his testimony, as a layperson, is not competent to 
establish that he has a current knee disorder related to his 
active service.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  And his August 2007 
testimony that he injured his knees in service is cumulative, 
as this was documented in the service medical records 
previously considered.  

None of the new evidence submitted in this case shows the 
presence of a bilateral knee disorder that had its onset 
during active service or is related to an in-service disease 
or injury.  Accordingly, the Board finds that the evidence 
received subsequent to August 2001 is not new and material 
and does not serve to reopen the veteran's claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

Right ankle

In his July 1999 claim, the veteran stated that he had a 
right ankle disorder as a result of an in-service injury when 
a heavy load fell on his lower extremities.  Concerning 
evidence of continuity, he said that he received treatment 
from VA and a private doctor.  

In the August 2001 rating decision, the RO noted that the 
service medical records showed treatment for the right ankle 
in 1986 and 1988.  There was no post-service medical evidence 
showing the presence of a right ankle disorder.  The RO 
denied the claim on the basis that the veteran did not 
respond to a request offering to obtain additional evidence 
to support his claim and that the evidence currently on file 
did not show a permanent residual or chronic disability.  For 
evidence to new and material, it would have to show a current 
right ankle disability related to the veteran's active 
service.  Evans v. Brown, 9 Vet. App. 273 (1996) (for 
evidence to be new and material, it must make up for an 
evidentiary deficiency in existence at the time of the prior 
denial).  

A May 1999 private medical record from Dr. Williams submitted 
is new but is not material.  It indicates that the veteran 
had right lower leg and foot pain with swelling.  His ankle 
and foot were somewhat edematous.  The assessments were right 
foot erythema and acute and chronic right foot pain.  
Thereafter, the veteran was diagnosed as having probable 
venous stasis disease of the right lower extremity.  There 
was no diagnosis of a right ankle disorder.  There was an 
assessment of osteoarthritis by Dr. Williams in February 
2000, but it is unclear if it concerns the veteran's right 
ankle.  Therefore, this evidence is not material.

There are private medical records and Social Security 
Administration records which have been submitted, concerning 
other conditions.  These may be new but they are not material 
as they do not pertain to whether the veteran has a right 
ankle condition, or whether it is related to service.  

The veteran indicated in August 2005 and in his August 2007 
hearing that he has a right ankle condition.  However, his 
testimony, as a layperson, is not competent and thus not 
material to establishing that he has a current ankle 
condition related to service.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).   

None of the new evidence submitted in this case shows the 
presence of a right ankle disorder or indicates that it is 
related to an in-service disease or injury.  There is no 
competent medical evidence of record indicating that the 
veteran has a right ankle condition that had its onset during 
active service or that is related to any in-service disease 
or injury.  Accordingly, the Board finds that the evidence 
received subsequent to August 2001 is not new and material 
and does not serve to reopen the veteran's claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).



Bilateral heel spurs

The basis for the RO's August 2001 decision denying service 
connection for bilateral heel spurs was that there was no 
evidence of bilateral heel spurs in service or following 
service, or related to service.  Thus, for evidence to new 
and material, it would have to show bilateral heel spurs in 
service or following service that are related to service.  
Evans v. Brown, 9 Vet. App. 273 (1996) (for evidence to be 
new and material, it must make up for an evidentiary 
deficiency in existence at the time of the prior denial). 

Dr. Williams' February 1999 assessment of left foot plantar 
fasciitis and his May 1999 assessment of right foot erythema 
and acute and chronic right foot pain are not diagnoses of 
heel spurs.  Therefore, they are not material.

There was an assessment of osteoarthritis by Dr. Williams in 
February 2000, but it is unclear if it concerns the veteran's 
heels and there was no diagnosis of heel spurs.  Therefore, 
it is not material.

There are private medical records and Social Security 
Administration records which have been submitted, concerning 
other conditions.  These may be new but they are not material 
as they do not pertain to whether the veteran has bilateral 
heel spurs.

The veteran indicated in August 2005 that he had bilateral 
heel spurs in service, and in his August 2007 hearing that he 
has continued to have them since service.  However, his 
testimony, as a layperson, is not competent and thus not 
material to establishing that he had them in service or has 
them now.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).   

There is no competent medical evidence of record indicating 
that the veteran has heel spurs that had their onset during 
active service or that are related to any in-service disease 
or injury.  Accordingly, the Board finds that the evidence 
received 



subsequent to August 2001 is not new and material and does 
not serve to reopen the veteran's claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


ORDER

The application to reopen the claim for service connection 
for a bilateral knee condition is denied.

The application to reopen the claim for service connection 
for a right ankle condition is denied.

The application to reopen the claim for service connection 
for bilateral heel spurs is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


